Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as obvious over Leffew et al. (US 8,835,547) in view of Fukushi et al. (US 2016/0376460 A1), and further in view of Iwamatsu (“SEMICONDUCTOR CLEANING TECHNOLOGY SO FAR realization of super clean technology”, Kogyo Chosakai Publishing Co., LTD., 1993, ISBN: 4769311028, page 57) and Xu et al. (US 2006/0270780 A1).
Leffew et al. teach a latex of a fluorinated elastic copolymer of ethylene, tetrafluoroethylene and perfluoro(methyl vinyl) ether which is coagulated with aluminum sulfate solution and washed with deionized and dried (Example 10, see lines 61-62 of col. 30). The fluorinated elastic copolymer is free of a monomer having fluorine atom and a nitrile group meeting newly recited limitation of claim 3.
The instant invention further recites a method of utilizing an acid free of metal elements and chloride ions including nitric acid (claims 3 and 4), water having the recited impurities (claim 3) and filtration and washing with water thereafter (claim 11) over Leffew et al.
Fukushi et al. teach various washing medium including ultrapure water in [0040] and the ultrapure water would be expected have the recited low amounts of impurities.
Fukushi et al. teach acidic coagulants including a water-soluble aluminum salt encompassing the aluminum sulfate used by Leffew et al. and the nitric acid in [0039] and filtration and washing with water in [0067].
Iwamatsu teaches that presence of 1 ppm or more of chlorine contained in a
resin would cause corrosion of aluminum wiring of semiconductor at upper portion.
Xu et al teach advantages of using the coagulating agents free of the metallic ions such as the nitric acid in the [0009].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known acidic coagulants such as the nitric acid, washing medium such as the ultrapure water and steps of the filtration and washing with water taught by Fukushi et al. in Leffew et al. since the ultrapure water would be expected have the recited low amounts of impurities and since the nitric acid is one of the well-known acidic coagulants free of the metallic ions as taught by Fukushi et al. and Xu et al. and since advantages of utilizing a resin composition comprising less than 1 ppm of chlorine is well-known as taught by Iwamatsu.absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to claim 5: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Leffew et al. teach washing with deionized water in the Example 10, and thus the recited total amount of the water by utilizing multiple washings taught by the [0067] of Fukushi et al. would have been obvious to one skilled in the art before the effective filing date of invention.
Further as to claim 9, Leffew et al. teach a copolymer of tetrafluoroethylene and at least one other monomer such as perfluoropropyl vinyl ether (PPVE, see line 45 of col. 25) at col. 14, line 55 to col. 15, line 10 and in example 1.  Thus, further utilization of copolymer of tetrafluoroethylene and perfluoropropyl vinyl ether in the above modified purification method would have been obvious to one skilled in the art before the effective filing date of invention.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762